Case 6:20-cv-00586-JDK-KNM Document 14 Filed 01/28/21 Page 1 of 2 PageID #: 49




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                           §
TRAVIS WAYNNE MILLER, SR.,                 §
#1170471,                                  §
                                           §
     Plaintiff,                            §
                                           §    Case No. 6:20-cv-586-JDK-KNM
v.                                         §
                                           §
STATE OF TEXAS, et al.,                    §
                                           §
     Defendants.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Travis Waynne Miller, Sr., proceeding pro se, brings this civil rights

 lawsuit under 42 U.S.C. § 1983. The case was referred to United States Magistrate

 Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.

       On December 16, 2020, Judge Mitchell issued a Report and Recommendation

 recommending that the Court dismiss this case with prejudice pursuant to 28 U.S.C.

 § 19115A(b)(1) for failure to state a claim upon which relief can be granted. Docket

 No. 11. Plaintiff responded. Docket No. 12.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other




                                           1
Case 6:20-cv-00586-JDK-KNM Document 14 Filed 01/28/21 Page 2 of 2 PageID #: 50




 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 11) as

 the opinion of the District Court.      Plaintiff’s claims are DISMISSED WITH

 PREJUDICE pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon

 which relief can be granted.

         So ORDERED and SIGNED this 28th day of January, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
